Ehrlich, Ch. J.
The action is by the plaintiff, a freight handler in the employ of the defendant, to recover damages for personal injuries sustained by him while engaged in transferring a cask of freight, weighing from 1,200 to 1,500 pounds, from the pier to certain freight cars which were in process of loading on certain floats controlled and used by the defendant.
It appears that the defendant constructed and maintained a plank or board walk upon which to wheel said freight from, one'float to another; that the float was not properly fastened, and that plaintiff, while assisting in transferring the cask in-question, was injured by the giving way of the plank at one end, whereby the truck and cask were precipitated to one side and against the plaintiff’s left leg,- causing him severe in jpries. -
There was no substantial dispute about the main facts in the case, and the rpal question narrowed itself down to one of law, as to whether the defendant was liable for the acts complained of. . •
. This on the records was a very close question, and must be made to depend in this, case upon whether the master discharged his duty to the plaintiff by furnishing him a ■ sáfe place in which to work. Rettig v. Fifth Ave. Trans. Co., 6 Misc. Rep. 328.
The questions of negligence and of the absence of contributory negligence were clearly submitted to the jury, whose verdict was moderate in amount, and we do not feel disposed to disturb their finding.
The judgment and order appealed from must be affirmed, with costs.
Newburger and Van Wyck, JJ., concur.
Judgment and order affirmed, with costs.